        CASE 0:20-cv-02155-JRT-LIB Doc. 59 Filed 04/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA


Paul Hansmeier,                                  Case No. 20-cv-2155 (JRT/LIB)

                    Plaintiff,

v.                                              ORDER CONSOLIDATING CASES

David MacLaughlin, et al,

                    Defendants.


Paul Hansmeier,                                  Case No. 20-cv-2156 (JRT/LIB)

                    Plaintiff,

v.                                              ORDER CONSOLIDATING CASES

David MacLaughlin, et al,

                    Defendants.


Paul Hansmeier,                                   Case No. 21-cv-748 (JRT/LIB)

                    Plaintiff,

v.                                              ORDER CONSOLIDATING CASES

David MacLaughlin, et al,

                    Defendants.
         CASE 0:20-cv-02155-JRT-LIB Doc. 59 Filed 04/19/21 Page 2 of 3




       This matter is before the Court on Defendants’ Motion to Consolidate Cases. (21-

cv-748, ECF No. 3).

       The Court concludes that these actions involve a common question of law or fact.

Fed. R. Civ. P. 42(a). Consolidation of these actions would avoid unnecessary cost or

delay. Fed. R. Civ. P. 42(a)(3). Consolidation of these actions would not lead to

inefficiency, inconvenience, or unfair prejudice to a party. Fed. R. Civ. P. 42(b).

       Therefore, IT IS HEREBY ORDERED that Defendants’ Motion to Consolidate Cases.

(21-cv-748, ECF No. 3), is GRANTED as follows:

   1. The cases of: (1) Hansmeier v. MacLaughlin, et al, Case No. 20-cv-2155 (JRT/LIB);

       and (2) Hansmeier v. MacLaughlin, et al, Case No. 20-cv-2156 (SRN/LIB); and (3)

       Case No. 21-cv-748 (JRT/LIB) are consolidated for pre-trial proceedings and trial

       before Chief Judge John R. Tunheim and Magistrate Judge Leo I. Brisbois.

   2. To give full effect to this consolidation of related proceedings, the Court further

       orders that:

          a. The first-filed case, Hansmeier v. MacLaughlin, et al, Case No. 20-cv-2155

              (JRT/LIB), shall serve as the lead case of these consolidated matters;

          b. All future filings for these related proceedings shall be filed in the lead

              case and shall bear the caption: In re: Hansmeier v. MacLaughlin, et al,

              Litigation;




                                              2
        CASE 0:20-cv-02155-JRT-LIB Doc. 59 Filed 04/19/21 Page 3 of 3




         c. All future filings in the lead case shall be considered filed in the relevant

            related case; filings should not be separately docketed in the related cases

            and all previous filings in the related cases need not be re-filed in the lead

            case;

         d. The Clerk of Court is directed to add all parties and attorneys of record

            from the related cases to the lead case. All pro hac vice admissions in the

            related cases are valid for the lead case; and

         e. The Clerk of Court is directed to administratively close case number 21-cv-

            748 (JRT/LIB).



Date: April 19, 2021
at Minneapolis, Minnesota                               s/John R. Tunheim
                                                        JOHN R. TUNHEIM
                                                        Chief Judge
                                                        United States District Court




                                            3
